Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the Final action for application #16/689696, Stirrup Bracket, filed 11/20/19.   Claims 1-20 are pending.  This Final Office Action is in response to applicant's reply dated 1/28/22. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Objections
Claim 7 is objected to because some of the claim language that was originally in Claim 7 has been deleted without marking the claim accordingly. In an effort to further prosecution, the Examiner has entered the claims but any response to this office action MUST include cancellation of Claim 7 and a new claim may be added, in order to keep the claim prosecution clear in the record.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 32.  The Applicant amended the specification and deleted numeral 32 from the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The disclosure is objected to because the first line of the Detailed Description is a fragment sentence. The Examiner suggests replacing the term “comprising” with the term ---comprises---.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 2:
	-It is unclear if “a passage opening” is referring to an opening in addition to the passage opening claimed in claim 1, or if referring to the same passage opening.




Regarding Claim 5:
-The phrase “can be screwed in and out” makes it unclear if the function of the locking screw is being claimed. Since the locking screw itself is not being positively claimed, the Examiner suggests the language “configured to be screwed in and out”.

Regarding Claim 7:
-The claim is a fragment and therefore doesn’t make sense. **The Applicant is required to cancel this claim in response to this office action.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, and 10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 3,747,884 to Steisslinger et al. (hereinafter ‘Steisslinger’).


Regarding Claim 1, Steisslinger teaches stirrup bracket (12), comprising: 
two supporting arms (42,42) being arranged spaced from one another  (Figures 1-3) and
a connecting arm (40) comprising two end regions (left and right ends) which are connected with one corresponding connecting region (upper end) of each of the two supporting arms (42,42),

and wherein in the idle position the connecting spigot (14) plunges into a passage opening (60) in the connecting arm (40; col 3, ln 21-33) so that the connecting spigot (14) does not protrude outwardly from the connecting arm (40) in the idle position (as depicted in Figure 2 in solid lines).

Regarding Claim 2, Steisslinger teaches the stirrup bracket according to claim 1, characterized in that the pivot-mounting of the connecting spigot (14) includes a swivel device (50; Figure 2) which is attached on the connecting arm (40 via screws 52) adjacent to a passage opening (60) being provided in the connecting arm (40; col 3, ln 5-20).  

Regarding Claim 10, Steisslinger teaches the stirrup bracket according to claim 2, characterized in that the swivel device (50) is detachably attached on the connecting arm (40; via screws 52; col 3, ln 5-20). 
 
Allowable Subject Matter
Claims 3-9, 11-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments

With respect to the Applicant’s arguments regarding the locking screw (drawing objection and claim 5 rejection): The Examiner has fully considered the arguments and has withdrawn the requirement to show the spring-loaded pin in the drawings and  withdrawn the 112 rejection regarding the specific functionality of the locking screw, since Claim 5 is not positively claiming the locking screw.

With respect to the Applicant’s arguments of the prior art: The Examiner has fully considered the arguments but they are moot due to new grounds of rejection necessitated by amendment.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form.
US 7,624,955 (McGill) and US 3,733,042 (Jungjohann) teach brackets with pivotable connecting spigots that can be positioned between an idle position and an operating position.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday - Tuesday  7:00 AM - 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632